United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lorton, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-2026
Issued: July 11, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 29, 2017 appellant filed a timely appeal from a June 5, 2017 merit decision
and a June 21, 2017 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,567.88 for the period February 12 through March 4, 2017; (2) whether OWCP
properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly denied
appellant’s request for a prerecoupment hearing as untimely filed.

1

5 U.S.C. § 8101 et seq.

2
The record provided to the Board includes evidence received after OWCP issued its June 21, 2017 decision. The
Board’s review of a case is limited to the evidence that was before OWCP at the time of its final decision. Therefore,
the Board is precluded from considering this additional evidence for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On September 25, 2013 appellant, then a 50-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that, on that date, she was involved in a work-related
motor vehicle accident when another vehicle struck her postal vehicle. She alleged injury to her
left shoulder and back. OWCP accepted her claim for lumbar sprain, left shoulder and upper arm
sprain, and neck sprain. Appellant stopped work on December 18, 2013 and returned to work on
December 5, 2016. OWCP subsequently expanded acceptance of the claim to include rotator cuff
tear of left shoulder and impingement of the left shoulder. Appellant underwent an authorized
September 18, 2014 arthroscopy of the left shoulder and arthroscopic rotator cuff repair,
acromioplasty and excision of the distal clavicle.
On April 15, 2016 appellant filed a claim for a schedule award (Form CA-7). By decision
dated December 13, 2016, OWCP granted appellant a schedule award for 10 percent permanent
impairment of her left upper extremity. The period of the award ran from July 8, 2016 to
February 11, 2017, which totaled 31.20 weeks of compensation or payments of $2,094.93 every
28 days.
In a manual adjustment form, OWCP documented that it paid appellant $2,094.93 for the
period February 5 to March 4, 2017. However, appellant should have been paid only $527.25 for
the period February 5 to 11, 2017. The difference of $1,567.68 was determined to be an
overpayment. Copies of fiscal worksheets were provided.
On April 27, 2017 OWCP provided appellant with a preliminary determination of
overpayment, finding that she had received an overpayment of compensation in the amount of
$1,567.68 as her schedule award payments, which should have ended on February 11, 2017, were
inadvertently continued through March 4, 2017. It determined that she was without fault in the
creation of the overpayment. OWCP requested that appellant complete an overpayment recovery
questionnaire (Form OWCP-20) to determine the issues of waiver and recovery of the
overpayment. It provided appellant appeal rights to either request a telephone conference, a final
decision based on the written evidence, or a prerecoupment hearing. OWCP afforded her 30 days
to respond. Appellant did not respond within the time allotted.
By decision dated June 5, 2017, OWCP finalized its preliminary determination that
appellant was without fault in the creation of the overpayment in the amount of $1,567.683 for the
period February 12 through March 4, 2017. It noted that the overpayment arose because her
schedule award was inadvertently paid through March 4, 2017. OWCP found that appellant had
not responded to the preliminary determination of overpayment and, without supporting financial
information, the overpayment was not subject to waiver of recovery. It requested that she remit
the full amount of the overpayment within 30 days.
On June 12, 2017 OWCP received appellant’s June 5, 2017 request for a prerecoupment
hearing before an OWCP hearing representative, along with a completed Form OWCP-20
overpayment recovery questionnaire, postmarked June 7, 2017.

3

OWCP mistakenly noted that the overpayment amount was $1,567.88 as opposed to $1,567.68.

2

By decision dated June 21, 2017, OWCP denied appellant’s request for a prerecoupment
hearing as she did not request a prerecoupment hearing within 30 days of the preliminary
overpayment finding. It also noted that a final overpayment decision was not subject to the hearing
provisions of 5 U.S.C. § 8124(b).
On appeal appellant requests that the overpayment be waived as she was in debt and only
worked in a temporary position.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. Section 20 C.F.R. § 10.404
states that compensation is provided for specified periods of time for the permanent loss or loss of
use of certain members.6
OWCP’s procedures provide that an overpayment is created when a schedule award
expires, but compensation continues to be paid.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $1,567.68 for the period February 12 through March 4, 2017.
The amount of the overpayment is not in dispute.
OWCP granted appellant a schedule award on December 13, 2016 for the period July 8,
2016 through February 11, 2017. The evidence of record establishes that OWCP continued to pay
her schedule award compensation after February 11, 2017, the date the award expired.
Consequently, any payments appellant received for the period February 12, 2017 through March 4,
2017 constituted an overpayment of compensation. OWCP properly calculated the $1,567.68
overpayment by reducing the amount of compensation she received, $2,094.93 for the period
February 5 through March 4, 2017, by the amount she was entitled to receive $527.25 for the
period February 5 through February 11, 2017, to reach the overpayment amount of $1,567.68.
Appellant has not contested this amount. The Board accordingly affirms the fact and amount of
the overpayment.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. Effective May 1, 2009, OWCP began using the American Medical Association, Guides to the Evaluation of
Permanent Impairment (6th ed. 2009). See J.L., Docket No. 14-0898 (issued March 26, 2015).
7
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.2(c)
(May 2004).

3

LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.8 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when adjustment
or recovery would defeat the purpose of [FECA] or would be against equity and
good conscience.”
Thus, a finding that appellant was without fault is insufficient, in and of itself, for OWCP
to waive the overpayment. OWCP must exercise it discretion to determine whether recovery of
the overpayment would defeat the purpose of FECA or would be against equity and good
conscience, pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations9 provides that recovery of an overpayment
will defeat the purpose of FECA if recovery would cause hardship by depriving a presently or
formerly entitled beneficiary of income and resources needed for ordinary and necessary living
expenses and outlines the specific financial circumstances under which recovery may be
considered to defeat the purpose of FECA.
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.10
Section 10.438(a) provides that the individual who received the overpayment is responsible
for providing information about income, expenses, and assets as specified by OWCP, as this
information is needed to determine whether or not recovery of an overpayment would defeat the
purpose of FECA or be against equity and good conscience.11 This information would also be
used to determine the repayment schedule, if necessary. Section 10.438(b) provides that failure to
submit the requested information within 30 days of the request shall result in denial of waiver.12

8

5 U.S.C. § 8129(a).

9

20 C.F.R. § 10.436.

10

Id. at § 10.437.

11

Id. at § 10.438(a).

12

Id. at § 10.438(b).

4

ANALYSIS -- ISSUE 2
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery must be considered, and repayment is still required unless adjustment or recovery of the
overpayment would defeat the purpose of FECA or be against equity and good conscience.13
In its April 27, 2017 preliminary notice of overpayment, OWCP advised appellant of its
preliminary determination and instructed her to complete the enclosed overpayment recovery
questionnaire and submit supporting financial documents. Additionally, it notified her that, within
30 days of the date of the letter, she could request a telephone conference, a final decision based
on the written evidence, or a prerecoupment hearing. Appellant failed to respond within the
allotted time and did not submit the overpayment recovery questionnaire or supporting financial
documentation. Thus, OWCP did not have the necessary financial information to determine
whether recovery of the overpayment would defeat the purpose of FECA or whether it would be
against equity and good conscience such that it would cause severe financial hardship.
Failure to submit the requested information within 30 days of the request shall result in
denial of waiver of recovery of the overpayment.14 Consequently, as appellant did not submit the
financial information OWCP had properly requested from her as required under section 10.438 of
its regulations,15 which was necessary to determine her eligibility for waiver, OWCP properly
denied waiver of recovery of the overpayment in the amount of $1,567.68 for the period
February 12 through March 4, 2017.
LEGAL PRECEDENT -- ISSUE 3
OWCP’s regulations provide that a claimant may request a prerecoupment hearing with
respect to an overpayment.16 The date of the request is determined by the postmark or other
carrier’s date marking.17 Failure to request the prerecoupment hearing within 30 days shall
constitute a waiver of the right to a hearing.18 The only right to a review of a final overpayment
decision is with the Board.19 The hearing provisions of section 8124(b) of FECA do not apply to
final overpayment decisions.20

13

5 U.S.C. § 8129.

14

See L.K., Docket No. 17-1393 (issued March 20, 2018).

15

20 C.F.R. § 10.438; R.L., Docket No. 16-1564 (issued January 4, 2017).

16

20 C.F.R. § 10.432.

17

Id. at §§ 10.439, 10.616(a); see also C.R., Docket No. 15-0525 (issued July 20, 2015).

18

Id.; see also Willie C. Howard, 55 ECAB 564 (2004).

19

20 C.F.R. § 10.440(b).

20

Id.

5

ANALYSIS -- ISSUE 3
OWCP issued a preliminary overpayment determination on April 27, 2017. It advised
appellant that she had 30 days to request a prerecoupment hearing. In correspondence postmarked
June 7, 2017, OWCP received her request for a prerecoupment hearing. The timeliness of the
request for a prerecoupment hearing is determined by the postmark date or other carrier’s
marking.21 Since the request was postmarked on June 7, 2017, more than 30 days after April 27,
2017, it was untimely. As noted, the hearing provisions of section 8124(b) are not applicable to
final overpayment decisions, which was issued in this case on June 5, 2017.22 OWCP thus
properly denied the request.23
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$1,567.68 for the period February 12 through March 4, 2017 for which she was without fault, and
that OWCP properly denied waiver of recovery of the overpayment. The Board also finds that
OWCP properly denied appellant’s request for a prerecoupment hearing as untimely filed.

21

See C.W., Docket No. 15-0554 (issued May 27, 2015); 20 C.F.R. §§ 10.439, 10.616(a).

22

See supra note 19.

23
See E.V., Docket No. 17-1328 (issued December 11, 2017); see also R.U., Docket No. 16-0027 (issued
March 24, 2017).

6

ORDER
IT IS HEREBY ORDERED THAT the June 21 and 5, 2017 decisions of the Office of
Workers’ Compensation Programs are affirmed.
Issued: July 11, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

